TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00279-CV



     Universal Insurance Exchange; Universal Paratransit Insurance Services, Corp.;
     DKJ Group, Inc., Special Deputy Receiver for Universal Insurance Exchange and
               Universal Paratransit Insurance Services Corp., Appellants

                                                  v.

                                   Kourosh Hemyari, Appellee


   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
  NO. D-1-GV-06-000119, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                               MEMORANDUM OPINION


               The parties have filed a “Joint Motion to Dismiss Appeal,” informing this Court

that they have settled their underlying dispute and the district court has approved the settlement. We

grant the parties’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Joint Motion

Filed: August 26, 2011